Case 2:18-cv-13321-AJT-MKM ECF No. 112 filed 08/13/19                    PageID.2969       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN




  Andrew Lipian,

                                     Plaintiff(s),
  v.                                                     Case No. 2:18−cv−13321−AJT−MKM
                                                         Hon. Arthur J. Tarnow
  University of Michigan, et al.,

                                     Defendant(s),



                                        NOTICE TO APPEAR

     You are hereby notified to appear before District Judge Arthur J. Tarnow at the United
  States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
  107, Detroit, Michigan, for the following proceeding(s):

        • STATUS CONFERENCE: August 28, 2019 at 11:00 AM



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                 By: s/M. Lang
                                                     Case Manager

  Dated: August 13, 2019
